Citation Nr: 1212687	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-24 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) death pension benefits in the calculated amount of $29,504.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

J.W.



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to October 1969.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 administrative decision of the Committee on Waivers and Compromises (Committee) at the Philadelphia, Pennsylvania, Regional Office and Insurance Center (RO & IC).

In February 2010, J.W. testified on the Appellant's behalf before the undersigned Veterans Law Judge.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In February 2003, the Appellant was awarded death pension benefits in the amount of $708.00 per month, effective January 1, 2003, for herself and one dependent.  Her monthly entitlement amount was reduced to $541.00 per month on December 10, 2004, the date the school age child turned 18 years old.  

2.  On October 4, 2007, the RO & IC discovered that the Appellant had been awarded disability benefits from the Social Security Administration (SSA) on April 1, 2003.  There is no evidence of record to establish that the Appellant was issued a retroactive check for these SSA benefits.

3.  In a November 2007 letter, the RO & IC informed the Appellant of her due process rights and proposed to terminate her death pension benefits due to her receipt of SSA disability benefits, causing her income level to exceed the maximum VA income level for VA purposes, as of June 1, 2003.  

4.  In January 2008, the RO & IC terminated the Appellant's death pension benefits, effective June 1, 2003, due to excessive income, resulting in an overpayment of benefits in the amount of $29,504.00.

5.  On February 2, 2008, the Debt Management Center notified the Appellant of her debt and waiver rights.

6.  No fault has been demonstrated by VA in the creation of the indebtedness. 

7.  The Appellant bears significant fault with respect to creation of the overpayment by virtue of her continued acceptance of death pension benefits and SSA disability benefits, with the knowledge that she was in receipt of both benefits, which is not permitted by law.


CONCLUSION OF LAW

Waiver of the recovery of an overpayment of VA death pension benefits, in the amount of $29.504.00, is precluded by bad faith on the Appellant's part.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In the present case, the only claim on appeal is that of entitlement to a waiver of overpayment of VA death pension benefits.  In this regard, the Court has held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  Accordingly, the VCAA (and, it follows, its implementing regulations) is not for application in this matter. 

Factual Background

In a February 2003 administrative action, the Appellant was awarded death pension benefits, effective January 1, 2003.  In the February 2003 award letter, the RO & IC informed the Appellant that her start date for such benefits was January 1, 2003, in the monthly amount of $708.00, for herself and one dependent.  She was informed that her monthly entitlement amount would be reduced to $541.00 per month on December 10, 2004, the date her school age child turned 18 years old.  

In October 2007, the RO & IC received information from a data exchange with the SSA that the Appellant was eligible and had been receiving SSA disability benefits since April 1, 2003.  In November 2007, the RO & IC provided the Appellant with a due process letter and proposed to terminate her death pension benefits as a result of excessive income due to her SSA disability benefits coupled with her death pension benefits.  As a result, her income for VA purposes exceeded the maximum VA income limit.  The RO & IC proposed to stop the death pension benefits effective from June 1, 2003. 

In January 2008, the RO & IC terminated the Appellant's death pension benefits, effective June 1, 2003, due to excessive income, creating an overpayment of benefits in the amount of $29,504.00.  The Appellant was notified of this action in February 2008.  Later in February 2008, the Appellant requested a waiver of overpayment of death pension benefits, stating that she had more bills than she was able to pay.  

In March 2008, the Committee notified the Appellant that her request for waiver of overpayment of benefits in the amount of $29,504.00 had been denied, citing 38 U.S.C.A. § 5302 (West 2002) and 38 C.F.R. § 1.962 (2007).  The Committee found evidence of bad faith on the Appellant's part in the creation of the debt.  It was noted that as a recipient of VA benefits, the Appellant was fully informed of the criteria used to determine her benefit payment and her rights and responsibilities to be eligible to receive pension benefits.  Specifically, the Appellant was advised that the rate of her pension was directly related to income from all sources and in order to avoid an overpayment, any changes in family income must be reported to VA immediately.  

The record reveals the Appellant submitted an Improved Pension Eligibility Verification Report (IPEVR), dated September 25, 2003, which reported that she was not in receipt of any SSA income.  Further, the March 2, 2004, Financial Status Report (FSR) also noted that the Appellant did not receive any SSA income.  As noted above, it was later determined that the Appellant was in receipt of SSA benefits since April 1, 2003.  Accordingly, VA adjusted the Appellant's death pension benefits to count her receipt of unreported SSA income from April 1, 2003.  

This resulted in an overpayment of benefits in the amount of $29,504.00.  The Committee determined that the Appellant's failure to disclose her receipt of SSA income on her IPEVR in September 2003 and on the FSR in March 2004, constituted bad faith on her part in the creation of the debt.  The Appellant was notified that if she did not begin receiving SSA benefits on April 1, 2003, but instead was awarded retroactive benefits, she should submit evidence from SSA showing the date and amount of her first payment.  No response was received from the Appellant.

The Appellant submitted a notice of disagreement with this determination in April 2008, written by R.R., as the Appellant cannot read or write.  It was noted that the Veteran had just died when she first signed up for VA benefits.  Since she was still in mourning, she did not remember exactly what was going on at that time.  She reported that all the paperwork was written out for her by a VA representative since she cannot write.  The Appellant stated that she did remember the VA representative asking her whether she received SSA benefits, but she told him that she did not know which one was which and when the papers came through, the VA representative told her not to worry about it, that she would still be able to receive VA benefits.  She stated that she would never knowingly deceive VA.  See Notice of Disagreement, April 7, 2008.  A statement of the case was issued in June 2008, and the Appellant timely perfected her appeal in August 2008.


Analysis

The Appellant seeks a waiver of recovery of an overpayment of death pension benefits in the amount of $29,504.00.  The Appellant does not dispute the validity of the debt, but contends that repayment would constitute a financial hardship.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 

The law precludes waiver of recovery of an overpayment of any indebtedness where there exists in connection with the claim for such waiver an indication of fraud, misrepresentation, or bad faith on the part of the person requesting waiver of recovery of the overpayment.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962(b), 1.965(b) (2011).

In order to establish actual fraud, it must be determined that there was willful misrepresentation of a material fact, or the willful failure to disclose a material fact, with the intent of obtaining or retaining eligibility for VA benefits.  It must be shown that the willful intent to either misrepresent or fail to disclose was done with the debtor's knowledge that such misrepresentation or failure would result in the erroneous award or erroneous retention of VA benefits.  Essentially, there must be a finding that the person willfully failed to disclose a material fact or willfully misrepresented a material fact, and there must be a finding that the debtor had knowledge that such misrepresentation or failure would result in an erroneous award or erroneous retention of VA benefits.  See 38 C.F.R. § 1.962(b) (2011).

Misrepresentation is defined as any manifestation by words or other conduct by one person to another that, under the circumstances, amounts to an assertion not in accordance with the facts.  Further, misrepresentation is an untrue statement of fact, and incorrect or false representation, and that, which, if accepted, leads the mind to an apprehension of a condition other and different from that, which exists.  Colloquially, it is understood to mean a statement made to deceive or mislead.  See Black's Law Dictionary, 1001 (6th ed. 1990).  The misrepresentation must be more than non-willful or mere inadvertence.  See 38 C.F.R. § 1.962(b) (2011).

Bad faith is defined as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  A debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  See 38 C.F.R. § 1.965(b)(2) (2011).

There is nothing to show that the Appellant did not have the mental capacity to understand the VA forms in which she was told that she had to report her income during the time period in question.  She was informed in writing of her award, and that the award was based on income, and she had knowledge of the income-based nature of death pension benefits.  Despite the fact that the Appellant cannot read and write, it is clear that she has consistently sought assistance in this matter from the RO & IC as well as from friends and family members who could read and write.  As such, the Board finds that the Appellant's inability to read and write does not constitute a bar as to her abilities to understand how death pension benefits are awarded and the responsibilities associated therewith.

Furthermore, the Appellant failed to inform VA of her actual income on more than one occasion.  As noted above, on both the September 2003 IPEVR and the March 2004 FSR, the Appellant specifically indicated that she was not in receipt of SSA income.  The Appellant was clearly notified in February 2003 that her award of death pension benefits was predicated upon her showing that she had no income from any source-earnings.  The February 2003 administrative action notice letter informed the Appellant that she needed to immediately report any changes in her income.  In an October 2007 SSA match, VA discovered that the Appellant had been in receipt of monthly SSA benefits since April 1, 2003.

It is clear that, in filing false income information with VA, the Appellant was intending, at a minimum, to seek an unfair advantage.  She knew, or should have known, of the likely consequences, i.e., the receipt of pension benefits to which she was not entitled; and her actions resulted in a substantial loss to the government in the amount of the benefits.  Consequently, the appellant's actions constitute "bad faith," as that term is defined above.  Further, the actual written evidence of bad faith substantially outweighs her April 2008 notice of disagreement statement that she would never knowingly deceive the government.  It was VA that discovered that the Appellant had been in receipt of unreported SSA income since April 1, 2003, through an October 2007 SSA match, as the Appellant did not willing disclose the fact that she had been receiving SSA benefits.

Furthermore, it is clear that the Appellant was aware that SSA income would affect the amount of her death pension benefits.  In September 2003, the Appellant was notified that her VA death pension benefits had been reduced due to her countable income exceeding $8507.00 per year.  In January 2004, the Appellant requested a waiver of overpayment for the amount of $5664.00.  In July 2004, the Committee determined that, based upon the Appellant's personal background, including age, experience, and understanding at the time the debt was created, fault was considered minimal.  Based upon current and near future income, the Appellant's net worth and expenses were such that collection of this debt would impair her ability to provide for basic necessities.  Financial hardship was conceded.  Ultimately, the Committee determined that collection of this debt would be against equity and good conscience.

Based on the fact that the Appellant had already incurred an overpayment of death pension benefits in the amount of $5664.00, had appealed to the Committee for waiver of such overpayment, and had been informed of the ramifications of additional income from any source, it is clear that she was aware that not informing VA of the additional income she received from SSA would result in an overpayment.  
The Appellant also contends that her reliance on an alleged VA employee's advice contributed to the creation of the debt.  Specifically, in a June 2003 statement, the Appellant indicated that she was not aware of the fact that her son's SSA income affected the amount of money that she could draw from her VA death pension.  She indicated that a "VA representative" had called her to request additional documentation and then stated that "she would take care of the issue."  See Appellant's Statement, June 18, 2003.

Assuming that such events occurred, the Court has nevertheless held that since because government benefits must be authorized by statute, inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995) (rejecting appellant's argument that she was prevented from filing a timely claim because of advice from a local Veterans' service office).  Therefore, no fault can be attributed to VA with respect to the creation of the debt.  VA took prompt steps to reduce the Appellant's benefits and thus any overpayment, once it became aware of her receipt of SSA income.  Had the Appellant provided timely notice to VA of her receipt of SSA income, her benefits would have been properly adjusted with the result of no overpayment.  See 38 C.F.R. § 1.965(a)(1),(2) (2011).

For these reasons, the Board concludes that the Appellant's actions constituted acts of bad faith on her part and were the direct cause of the death pension overpayment at issue.  The evidence establishes a willful intent on the Appellant's part to obtain VA benefits to which she was not entitled.  The finding of bad faith on the part of the Appellant constitutes an absolute bar to waiver of recovery of the overpayment in question.  See 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965(b) (2011).  The Board finds that the Appellant's conduct, under the circumstances, constitutes bad faith and is a bar to waiver of recovery of the indebtedness of the amount of $29,504.00.  Id.


ORDER

Waiver of recovery of an overpayment of VA death pension benefits in the calculated amount of $29,504.00, is barred as a matter of law and the appeal is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


